Name: COMMISSION REGULATION (EC) No 3047/93 of 3 November 1993 re-establishing the levying of customs duties on products falling within CN code ex 8528, originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  communications
 Date Published: nan

 No L 273/4 Official Journal of the European Communities 5. 11 . 93 COMMISSION REGULATION (EC) No 3047/93 of 3 November 1993 re-establishing the levying of customs duties on products falling within CN code ex 8528 , originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN code ex 8528, originating in Indonesia, the individual ceiling was fixed at ECU 4 631 000 ; whereas on 1 October 1993 imports of these products into the Community origina ­ ting in Indonesia reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Indonesia, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION :Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Article 1 As from 8 November 1993 , the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in Indonesia : Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of Order No CN code 10.1055 Description Television receivers (including video monitors and video projec ­ tors) whether or not combined in the same housing, with radio- ­ broadcast receivers or sound or video recording or reproducing apparatus  Colour   Television projection equipment   Apparatus incorporating a videophonic recorder or reproducer   Television receivers with integral tube 8528 10 14 8528 10 16 8528 10 18 8528 10 22 8528 10 28 8528 10 52 8528 10 54 8528 10 56 8528 10 58 8528 10 62 8528 10 66 8528 10 72 8528 10 76 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ¢) OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . 5. 11 . 93 Official Journal of the European Communities No L 273/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1993. For the Commission Christiane SCRIVENER Member of the Commission